DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 07/26/2021, in response to claims 1-8 rejection from the non-final office action (04/30/2021), by amending claim 1 and adding new claim 9 is entered and will be addressed below.

Claim Interpretations
The “a heater for heating the fluid heating section, wherein the heater includes a heating element”, as heater is a structure, the heating element is considered a structure limitation too. From the Specification and Fig. 3, it is clearly a resistive heater.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US 20110100483, from IDS, hereafter ‘483), in view of Iguchi et al. (JP 2015023018, from IDS, hereafter ‘018).
‘483 teaches some limitations of:
Claim 1: GAS SUPPLY APPARATUS EQUIPPED WITH VAPORIZER (title), An energy-saving, downsized gas supply apparatus equipped with a vaporizer is provided, 
the control valve 9, the orifice 10, the pressure detector P1, the temperature detector T1, the arithmetic control device 15, and the like composing the high-temperature type pressure type flow rate control device 2 are, as shown in the schematic view of FIG. 4, all integrally assembled with a stainless steel device main body 16. That is to say that cartridge heaters 17 are inserted so as to be fixed to the device main body 16 (Fig. 4, [0055], the claimed “a fluid heating section provided with a flow path or a fluid accommodating portion inside; and a heater for heating the fluid heating section, wherein the heater includes a heating element and a heat transfer member thermally connected to the heating element and arranged to surround the fluid heating section” and “wherein the heating element includes a rod-shaped cartridge heater which is inserted into an elongated hole provided in a side wall portion of the heat transfer member”, note the stainless steel body 16 is the claimed heat transfer member that completely surrounds the fluid heating section 360 degree and Fig. 4 shows the cartridge heater 17 is rod shaped).
Claims 2-4: aluminum heat equalizing plates 12 that are firmly fixed to both top and bottom surfaces and the front and rear side surfaces (not shown) of the vaporizing chamber 3 ([0049], 2nd sentence, the claimed “wherein the heat transfer member is formed of aluminum or an aluminum alloy” of claim 2 and “wherein the heat transfer 

‘483 does not teach the other limitations of:
Claim 1: and a surface of the heat transfer member facing the fluid heating section includes a surface treated for improving heat dissipation.
Claim 2: (wherein the heat transfer member …) and the surface treated for improving the heat dissipation is an anodized surface.
Claim 3: and the outer surface includes a polished surface.
Claim 4: and the outer surface includes a mirror-finished surface.

‘018 is an analogous art in the field of heated body (title), heat treatment process of the substrate such as a semiconductor wafer or a liquid crystal glass (English translation, page 2, top paragraph). ‘018 teaches that the heating surface 7, is intended to refer to an upper surface covering a portion of the metal foil heater 6 in the foil heater 5 is embedded (Fig. 5, page 2, 5th paragraph), In particular, as the metal sheet is anodized surface, preferably and thin plate of black anodized aluminum, the use of the thin plate of aluminum merely by black painted surface, heating body 1A by increasing the emissivity, it is possible to improve the heat treatment performance of 1B (page 3, 6th complete paragraph), the mirror surface to the back surface 18 of the heating surface 7 of the foil heater 5 (lower surface) metal sheets which has been subjected to the processing (eg, specular stainless sheet) by the sheet members 19 of th complete paragraph).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have applied blacken anodized surface toward fluid flow and mirror surface away from the fluid flow, as taught by ‘018, to the stainless steel body 16 in Fig. 4 of ‘483, for the purpose of improving the heat treatment performance and reducing the heat radiation loss from the back surface (page 3, 6th and 7th paragraph).

Note alternative, Fig. 2 of ‘483 can also applied to the rejection of claim 1 by replacing the heater 13 with inserted cartridge heater 17 of Fig. 4 as an obvious alternatively for its suitability as a heater to heat the fluid.

The combination of ‘483 and ‘018 teaches some limitations of:
nd sentence, the claimed “wherein the heat transfer member is formed from aluminum or an aluminum alloy and has an inner surface facing the fluid heating section and an outer surface located opposite side of the inner surface”), 
The imported embedded heater with anodized aluminum at front surface and mirror surface at the back from ‘018 would have the claimed “and the outer surface of the heat transfer member is a mirror-finished surface or polished surface”).

‘018 is silent on the properties of the other surfaces other than the mirror and anodized surface. The combination of ‘483 and ‘018 does not expressly teach the other limitations of:
Claim 5: and all surfaces of the heat transfer member other than the outer surface are anodized surfaces.

As the other surfaces have less surface area (See Fig. 2 of ‘483 or Fig. 5 of ‘018), only secondary importance as the heat is either indirectly reflected back (multiple reflection) to the vaporizer vs. not reflected but transfer to the vaporizer through the outer housing, whether they are black surface or polished mirror surface is engineer choice (with a limited choice, KSR), same as Applicants’ disclosure ([0052]).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘483 and ‘018, as being applied to claim 1 rejection above, further in view of Hidaka et al. (US 20150322567, from IDS, hereafter ‘567).
‘483 teaches some limitations of:
	Claim 6: reference numeral 1 denotes a vaporizer, reference numeral 2 denotes a high-temperature type pressure type flow rate control device (Fig. 1, [0047], 2nd last sentence, the claimed “comprising: a vaporizing section”),
	Detected values of the pressure detector P1 and the temperature detector T1 are input to a flow rate arithmetic section 15a through an amplifier/AD converter 15c, and a gas flow rate Qc passed through the orifice 10 is computed as Qc=KP1, wherein K is a constant. Thereafter, when a setting flow rate value Qs outputted from a setting input section 15d and the computed flow rate value Qc are compared in a comparison section 15b, and a differential signal Qy between both is input from the comparison section 15b to the driving section 9a of the control valve 9, the control valve 9 is opened and closed in a direction that causes the differential signal Qy to become zero ([0053], last two sentences, high-temperature type pressure type flow rate control device 2 is the claimed “a fluid control measuring section for controlling or measuring a gas delivered from the vaporizing section, wherein the fluid heating section is at least any one of the vaporizing section, and the fluid control measuring section”).
Claim 9: GAS SUPPLY APPARATUS EQUIPPED WITH VAPORIZER (title), An energy-saving, downsized gas supply apparatus equipped with a vaporizer is provided, wherein the gas supply apparatus is capable of stably and easily performing highly 
	reference numeral 1 denotes a vaporizer, reference numeral 2 denotes a high-temperature type pressure type flow rate control device (Fig. 1, [0047], 2nd last sentence, the claimed “a vaporizing section”),
Detected values of the pressure detector P.sub.1 and the temperature detector T.sub.1 are input to a flow rate arithmetic section 15a through an amplifier/AD converter 15c, and a gas flow rate Qc passed through the orifice 10 is computed as Qc=KP.sub.1, wherein K is a constant. Thereafter, when a setting flow rate value Qs outputted from a setting input section 15d and the computed flow rate value Qc are compared in a comparison section 15b, and a differential signal Qy between both is input from the comparison section 15b to the driving section 9a of the control valve 9, the control valve 9 is opened and closed in a direction that causes the differential signal Qy to become zero ([0053], last two sentences, high-temperature type pressure type flow rate control device 2 is the claimed “a fluid control measuring section for controlling or measuring a gas delivered from the vaporizing section”).
heaters 13 installed on the outer surfaces of the heat equalizing plates 12 (Fig. 2, [0049], 2nd last sentence, the claimed “and a second heater for heating the vaporizing section” and “wherein the second heaters includes a heating element and a heat transfer member thermally connected to the heating element”),
nd last sentence, therefore, the insulator is in between heater 13 and the imported preheater for the receiving tank T, the claimed “a heat insulating member is provided in a gap between the heat transfer member of the first heater and the heat transfer member of the second heater”).
	
‘483 does not teach the other limitations of:
Claim 9: (9a) a preheating section arranged adjacent to the vaporizing section for preheating a liquid supplied to the vaporizing section;
a first heater for heating the preheating section;
(9b) wherein the first (and second heaters) each includes a heating element and a heat transfer member thermally connected to the heating element,
an inner surface of the heat transfer member of the first heater facing the preheating section includes a surface treated for improving heat dissipation,
an inner surface of the heat transfer member of the second heater facing the vaporizing section includes a surface treated for improving heat dissipation.

nd sentence), but is silent on heater for the tank T. The combination of ‘483 and ‘018 does not teach the other limitations of:
Claim 6: a preheating section for preheating a liquid supplied to the vaporizing section;
(wherein the fluid heating section is at least any one of the vaporizing section), the preheating section, (and the fluid control measuring section).
Claim 7: wherein a gap is provided between a heat transfer member of a first heater for heating the preheating section and a heat transfer member of a second heater for heating the vaporizing section.

‘567 is an analogous art in the field of RAW MATERIAL VAPORIZATION AND SUPPLY APPARATUS (title), a raw material vaporization and supply apparatus utilizing so-called metal organic chemical vapor deposition method (hereinafter referred as MOCVD method) for semiconductor manufacturing equipment ([0002]) the flow rate control device 2 is a high-temperature pressure-type flow rate control device ([0023]), reference symbol 6 (6a, 6b, 6c) designates a heating device (Fig. 4, [0066]), a heating device for heating inside of the vaporizing chamber 3 (not shown) are disposed in each of the rooms (Fig. 3, [0058]). ‘567 teaches that There is also a heating device (not shown) provided to the raw material receiving tank T ([0057], last sentence, Fig. 4 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a heating device to the raw material receiving tank, as taught by ‘567, to the liquid receiving tank T of ‘483 (the limitations of 9a and 6-7), for the purpose of preheating the liquid supply independent of the vaporizer.

‘018 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the aluminum heat equalizing plates 12 and heater 13 of ‘483 with an embedded heater including an anodized aluminum at front surface and mirror surface at the back, as taught by ‘018, for the purpose of improving the heat treatment performance and reducing the heat radiation loss from the back surface (page 3, 6th and 7th paragraph). Furthermore, to have duplicated the embedded heater including an anodized aluminum at front surface and mirror surface at the back of ‘018 to the heating device to the raw material receiving tank (the limitation of 9b), again the purpose of improving the heat treatment th and 7th paragraph).  

‘483 also teaches the limitations of:
	Claim 8: with heat insulating materials 14 covering the outsides of the heaters 13 ([0049], 2nd last sentence, therefore, the insulator is in between heater 13 and the imported preheater for the receiving tank T, the claimed “further comprising a heat insulating member provided in the gap between the heat transfer member of the first heater and the heat transfer member of the second heater”, note a gap is interpreted as any space between a heat transfer member of a first heater and a heat transfer member of a second heater).
Alternatively, claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘483, ‘018, and ‘567, as being applied to claim 7 rejection above, further in view of Hidaka et al. (US 20040194701, hereafter ‘701).
In case Applicants argue that the heat insulating materials 14 of ‘483 is not in the “gap” between the first heater and the second heater because, for example, a gap has to be a hole in a solid body.

‘701 is an analogous art in the field of Thin film transistors (TFTs) ([0004]) by plasma enhanced chemical vapor deposition (PECVD) ([0005], last sentence), vaporizers utilized to convert liquid TEOS into TEOS vapor ([0007], 2nd sentence). ‘701 nd sentence, therefore, TEOS source 272 has a heat treatment upstream of the vaporizer 330), By thermally isolating the flow controller 340 from the vaporizer 330, the temperature of the flow controller 340 may be more readily maintained at a predefined value for which flow readings provided by the controller 340 are within a known accurately and deviation, thus allowing more precise control over precursor generation ([0032], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added an insulative divider 322 between the preheated supply tank and the flow controller, as taught by ‘701, .
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 103 rejection over Nagata ‘483 in view of Iguchi ‘018, Applicants argue that ‘483 does not teach a rod-shaped cartridge heater in the newly added limitation (Feature A) by comparing heater 13 in Fig. 2 of ‘483.
This argument is found not persuasive.
Fig. 4 of ‘483 clearly teaches a rod-shaped cartridge heater 17.
In regarding to new claim, Applicants argue that the examiner acknowledged that ‘483 insulating material is not in the gap between the first heater and the second heater, and ‘701’s insulator is not between the preheating section and the vaporization section, see the bottom of page 6 and the top of page 7.
This argument is found not persuasive.
Nowhere in the OC the examiner acknowledged that insulating material is not in the gap between the first heater and the second heater. 
The OC has clearly stated that –
Claim 8: with heat insulating materials 14 covering the outsides of the heaters 13 ([0049], 2nd last sentence, therefore, the insulator is in between heater 13 and the imported preheater for the receiving tank T, the claimed “further comprising a heat insulating member provided in the gap between the heat transfer member of the first heater and the heat transfer member of the second heater”).
Applicants argue that the heat insulating materials 14 of ‘483 is not in the gap between the first heater and the second heater.
Applicants have not provided any argument why the heat insulating materials cannot be considered inside a gap, what is the definition of “a gap”, or narrow the definition of “a gap of what”.
The examiner maintains that the combination of insulative divider 322 of ‘701 clearly inside a solid body that the isolation of these two heater provides more precise control over precursor generation. 
Conclusion
US 20140302687 is cited for insulating material 306 (Fig. 2). 

US 20180066940 is cited for heater 210 with one polished side 230 and three black sides 240 (Fig. 2c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KEATH T CHEN/Primary Examiner, Art Unit 1716